DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over MOOKERJEE et al. (US 7719461 B1), and in view of Guerreiro et al. (US 20170345164 A1).
	Re Claim 1:	MOOKERJEE discloses a method for fusion of measurements from various  information sources (I 1, I 2, .. I m) in conjunction with filtering of a filter vector wherein the information sources (I 1, I 2, .. I m) comprise one or more environment  detection sensor(s) (see MOOKERJEE: e.g., Fig. 3, Fig. 4, and, --ORSE Track Fusion according to aspects of the invention overcomes this disadvantage by propagating, transmitting, and fusing separately calculated covariance matrices for random and bias estimation errors. Furthermore, with ORSE, each sensor can have its own criteria in forming its track, and track fusion can be performed with different criteria at each processing site. Thus, ORSE Track Fusion has the unique flexibility to optimize track fusion simultaneously for multiple criteria to serve multiple users.--, in abstract, and, --The first and second minimal sets of target track information are transmitted by way of communication paths from the sensors to a user processing site at a location remote from the location of at least one of the sensors. At the user processing site, a parameter covariance matrix is selected according to the criteria of the user processing site. The 
	Mookerjee however does not explicitly disclose that environment detection sensor(s) are of an ego vehicle,
	Guerreiro teaches environment detection sensor(s) are of an ego vehicle (see Guerreiro: e.g., -- a visual ego-motion estimation algorithm for a self-driving car. They model a multicamera system as a generalized camera and applying the nonholonomic motion constraint of a car. --, in [0024], and, -- the ego-motion is calculated from an optical flow. The optical flow is the apparent motion of an image caused by the relative between a camera and the scene, where “scene” refers to the objects in the surroundings of the car. … kinematic states of the vehicle, which are obtained from different sources, such as the derived vehicle ego-motion, vehicle sensors --, in [0028]-[0029], [0038]-[0039] to [0049]; also see: -- A 2D-egomotion is computed from an affine projection of the top down view. Flow field outliers, such as measurement errors or vectors of moving objects are filtered out using a suitable procedure, such as RANSAC.--, in [0035]);
Mookerjee and Guerreiro are combinable as they are in the same field of endeavor: a vehicle control device support system and method for supporting vehicle navigation by monitoring environments and tracking surrounding objects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Mookerjee’s method using Guerreiro’s teachings by including environment detection sensor(s) are of an ego vehicle to Mookerjee’s sensors  in order to track the objects in the surroundings of the car, and monitoring kinematic states of the vehicle, which are obtained from different sources, such as the derived vehicle ego-motion, vehicle sensors (see Guerreiro: e.g., in 0028]-[0029], [0038]-[0039] to [0049]),
Mookerjee as modified by Guerreiro further disclose wherein in each case at least one measured quantity derived from the measurements is contained in the filter vector (see MOOKERJEE: e.g., Fig. 3, and, --the covariance of the state vector provided at each filter update, must accurately characterize the estimation errors due to both measurement noise and parameter uncertainty when the filter is part of a decision process--, in lines 13-41, col. 8);
wherein the measurements from at least one individual information source (I 1; I 2; .. I m) are mapped nonlinearly " to the respective measured quantity, wherein at least one of these mapping operations depends on at least one indeterminate parameter and, wherein the value to be determined of the at least one indeterminate parameter is estimated from the measurements of the different information sources (I 1, I 2, .. Im) (see MOOKERJEE: e.g., Fig. 3, --Operation of the ORSE filter of FIG. 3 begins with an initialization block 310, in which running variables are initialized to base values. The logic then flows to a block 312, representing time update of the measurements. Block 312 calculates….F.sub.i is the dynamic matrix; …PHI.(T,x,.lamda.) is a general nonlinear function—in line 36, col. 13 through line 60, col. 14),
wherein the filter vector is not needed for estimating the at least one indeterminate parameter (see MOOKERJEE: e.g., Fig. 3, and, --the covariance of the state vector provided at each filter update, must accurately characterize the estimation errors due to both measurement noise and parameter uncertainty when the filter is part of a decision process--, in lines 13-41, col. 8).

Re Claim 2, Mookerjee as modified by Guerreiro further disclose tracking an object in the environment of the ego vehicle (see MOOKERJEE: e.g., Fig. 3, Fig. 4, and, --ORSE Track Fusion according to aspects of the invention overcomes this disadvantage by propagating, transmitting, and fusing separately calculated covariance matrices for random and bias estimation errors. Furthermore, with ORSE, each sensor can have its own criteria in forming its track, and track fusion can be performed with different criteria at each processing site. Thus, ORSE Track Fusion has the unique flexibility to optimize track fusion simultaneously for multiple criteria to serve multiple users.--, in abstract, and, --FIG. 1 represents a simplified target tracking system 10 which tracks a target, illustrated as being an orbiting space object, such as a satellite 12, by the use of a sensor, such as a radar system 14.--, and, --The first and second minimal sets of target track information are transmitted by way of communication paths from the sensors to a user processing site at a location remote from the location of at least one of the sensors. At the user processing site, a parameter covariance matrix is selected according to the criteria of the user processing site. The parameter covariance matrix represents the physical bounds of time-varying parameters of the target which are unknown, but which are physically constrained to lie within known bounds, and which are distinct from the state variables that are being estimated. The first and second minimal sets of target track information are optimally fused, using the selected parameter covariance matrix, to produce fused information representing at least the estimated state of the target and the associated covariance….The step of processing measurements from the i.sup.th sensor (i=1, 2, 3, . . . ), may comprise the step of optimal reduced state estimation--, in lines 8-60, col. 2; --on optimal reduced state estimation (ORSE) as described in U.S. Pat. No. 7,277,047, issued Oct. 2, 2007 and entitled "Reduced state estimation with biased measurements", has demonstrated that ORSE provides consistent and optimal estimation often lacking and difficult to attain with Kalman filters in multidimensional state estimation.--, in lines 19-40, col. 9, and line 57, col 10 through line 48, col. 11, and, --FIG. 1 represents a simplified target tracking system 10 which tracks a target, illustrated as being an orbiting space object, such as a satellite 12, by the use of a sensor, such as a radar system 14. Those skilled in the art of tracking know that the word "target" refers to an object being tracked, and the target may be any object or vehicle, moving or stationary, such as an automobile, an aircraft, a ship, a submarine, a spacecraft, or even a person. Radar system 14 includes a radar antenna 14a,--, in lines 9-15, col. 1).

Re Claim 3, Mookerjee as modified by Guerreiro further disclose the  quantity derived from the measurements is the distance  between the ego vehicle and an object vehicle, wherein  a first information source (I 1) consists in a first  evaluation of an image  from a vehicle camera of the 6 ego vehicle supplying, by way of determination of the width  of the object vehicle in the image from the  vehicle camera, assuming a predetermined average width for vehicles as the corresponding width of the object vehicle, a first measured quantity for the distance between  ego and object vehicles, wherein a first indeterminate parameter is the actual width of the object vehicle (see MOOKERJEE: e.g., --FIG. 1 represents a simplified target tracking system 10 which tracks a target, illustrated as being an orbiting space object, such as a satellite 12, by the use of a sensor, such as a radar system 14. Those skilled in the art of tracking know that the word "target" refers to an object being tracked, and the target may be any object or vehicle, moving or stationary, such as an automobile, an aircraft, a ship, a submarine, a spacecraft, or even a person. Radar system 14 includes a radar antenna 14a,--, in lines 9-15, col. 1; also see Guerreiro: e.g.,: --[0035] A 2D-egomotion is computed from an affine projection of the top down view. Flow field outliers, such as measurement errors or vectors of moving objects are filtered out using a suitable procedure, such as RANSAC. [0036] The projected view, which is an affine projection of the surround view to the ground plane, is interpreted using a prior calibration, which provides depth and scale information. Alternatively or in addition, a structure is reconstructed from motion algorithms, which gives an explicit reconstruction of the observed scenes and thereby provides an estimate of object distances.--, in [0035]-[0036], [0074]-[0077]).

Re Claim 4, Mookerjee as modified by Guerreiro further disclose a second information source consists in a second evaluation  of the image from the vehicle camera of the ego vehicle supplying, by way of measurement of the vertical  position of the vehicle lower edge of the object vehicle in the image from the vehicle camera, a second  measured quantity for the distance between ego and object  vehicles, wherein a second indeterminate parameter is 9 the true height of the camera above the carriageway plane (see MOOKERJEE: e.g., --FIG. 1 represents a simplified target tracking system 10 which tracks a target, illustrated as being an orbiting space object, such as a satellite 12, by the use of a sensor, such as a radar system 14. Those skilled in the art of tracking know that the word "target" refers to an object being tracked, and the target may be any object or vehicle, moving or stationary, such as an automobile, an aircraft, a ship, a submarine, a spacecraft, or even a person. Radar system 14 includes a radar antenna 14a,--, in lines 9-15, col. 1; also see Guerreiro: e.g.,: --[0035] A 2D-egomotion is computed from an affine projection of the top down view. Flow field outliers, such as measurement errors or vectors of moving objects are filtered out using a suitable procedure, such as RANSAC. [0036] The projected view, which is an affine projection of the surround view to the ground plane, is interpreted using a prior calibration, which provides depth and scale information. Alternatively or in addition, a structure is reconstructed from motion algorithms, which gives an explicit reconstruction of the observed scenes and thereby provides an estimate of object distances.--, in [0035]-[0036], [0074]-[0077]).

Re Claim 5, Mookerjee as modified by Guerreiro further disclose the filtering of 3 the filter vector is temporal filtering (see Guerreiro: e.g., -- a visual ego-motion estimation algorithm for a self-driving car. They model a multicamera system as a generalized camera and applying the nonholonomic motion constraint of a car. --, in [0024], and, -- the ego-motion is calculated from an optical flow. The optical flow is the apparent motion of an image caused by the relative between a camera and the scene, where “scene” refers to the objects in the surroundings of the car. … kinematic states of the vehicle, which are obtained from different sources, such as the derived vehicle ego-motion, vehicle sensors --, in [0028]-[0029], [0038]-[0039] to [0049]; also see: -- A 2D-egomotion is computed from an affine projection of the top down view. Flow field outliers, such as measurement errors or vectors of moving objects are filtered out using a suitable procedure, such as RANSAC.,,, the motion is filtered in order to obtain a consistent position over time. The tracking process estimates the real position of the vehicle with a consistent movement model. According to the present disclosure, an Ackermann steering model is used as movement model to represent a vehicle with an Ackermann steering geometry.--, in [0035]-[0037], and, -- by computing the difference vector between the position vectors of the corresponding locations. In a step 36, a filter procedure is applied, such as a RANSAC procedure or other elimination of outliers and interpolation or by applying a Kalman filter. In some examples, the filtering may involve storing image values, such as image point brightness values, of a given time window in computer memory and computing an average of the image values. In a step 37, an ego-motion vector of the car is derived from the optical flow.--, in [0096]).

Re Claim 6, Mookerjee as modified by Guerreiro further disclose wherein the following steps are carried out in one time step of the filtering: 
prediction of the filter vector (see Guerreiro: e.g., -- a visual ego-motion estimation algorithm for a self-driving car. They model a multicamera system as a generalized camera and applying the nonholonomic motion constraint of a car. --, in [0024], and, -- the ego-motion is calculated from an optical flow. The optical flow is the apparent motion of an image caused by the relative between a camera and the scene, where “scene” refers to the objects in the surroundings of the car. … kinematic states of the vehicle, which are obtained from different sources, such as the derived vehicle ego-motion, vehicle sensors --, in [0028]-[0029], [0038]-[0039] to [0049]; also see: -- A 2D-egomotion is computed from an affine projection of the top down view. Flow field outliers, such as measurement errors or vectors of moving objects are filtered out using a suitable procedure, such as RANSAC.,,, the motion is filtered in order to obtain a consistent position over time. The tracking process estimates the real position of the vehicle with a consistent movement model. According to the present disclosure, an Ackermann steering model is used as movement model to represent a vehicle with an Ackermann steering geometry.--, in [0035]-[0037], and, -- by computing the difference vector between the position vectors of the corresponding locations. In a step 36, a filter procedure is applied, such as a RANSAC procedure or other elimination of outliers and interpolation or by applying a Kalman filter. In some examples, the filtering may involve storing image values, such as image point brightness values, of a given time window in computer memory and computing an average of the image values. In a step 37, an ego-motion vector of the car is derived from the optical flow.--, in [0096]; also see: --the optical flow comprising motion vectors of target objects in the surroundings of the vehicle; determining an ego-motion of the vehicle based on the optical flow; and predicting a kinematic state of the vehicle based on the ego-motion.--, in claim 1, and, -- kinematic states of the vehicle, which are obtained from different sources, such as the derived vehicle ego-motion, vehicle sensors and a [0050] GPS system, are used as an input to the same prediction filter, or they are used as inputs to different prediction filters and the resulting outputs of the different prediction filters are combined to form an estimate of the kinematic state of the vehicle.--, in [0049]-[0050]), 
updating of the filter vector by at least one new measurement (see Guerreiro: e.g., --the different sources of vehicle motion can be merged or combined in a probabilistic framework. A likelihood of being correct is determined for each source given a previous measurement. The pose is then updated with the most correct source. In some examples, the different sources of vehicle motion are mixed in a Gaussian mixture model. and, --[0052] In some implementations, deriving the ego-motion from the optical flow includes applying a random sample consensus (RANSAC) procedure to motion vectors, which may be motion vectors of the optical flow or ego-motion vectors. The RANSAC procedure may be applied before and/or after applying a prediction filter, such as a Kalman filter. According to the RANSAC procedure, a model is fitted by regression to a subset of the data and the quality of the model is evaluated by measuring the data inliers to the model. The process is repeated until the solution has a pre-determined statistical significance.--, in [0051]-[0052])

Re Claim 7, Mookerjee as modified by Guerreiro further disclose wherein in the  the filter vector is not used to update the estimate of the at least one indeterminate parameter (see MOOKERJEE: e.g., Fig. 3, and, --the covariance of the state vector provided at each filter update, must accurately characterize the estimation errors due to both measurement noise and parameter uncertainty when the filter is part of a decision process--, in lines 13-41, col. 8).

Re Claim 8, Mookerjee as modified by Guerreiro further disclose wherein the measured quantities are derived using different measuring or evaluation methods of an environment detection sensor (see MOOKERJEE: e.g., Fig. 3, and, --the covariance of the state vector provided at each filter update, must accurately characterize the estimation errors due to both measurement noise and parameter uncertainty when the filter is part of a decision process--, in lines 13-41, col. 8).

Re claim 9,  Mookerjee as modified by Guerreiro further disclose wherein the measured quantities are derived from measurements from different environment detection sensors or different environment detection sensor types as information sources (I 1, I 2, .. 6 Im) (see Guerreiro: e.g., -- a visual ego-motion estimation algorithm for a self-driving car. They model a multicamera system as a generalized camera and applying the nonholonomic motion constraint of a car. --, in [0024], and, -- the ego-motion is calculated from an optical flow. The optical flow is the apparent motion of an image caused by the relative between a camera and the scene, where “scene” refers to the objects in the surroundings of the car. … kinematic states of the vehicle, which are obtained from different sources, such as the derived vehicle ego-motion, vehicle sensors --, in [0028]-[0029], [0038]-[0039] to [0049]; also see: -- A 2D-egomotion is computed from an affine projection of the top down view. Flow field outliers, such as measurement errors or vectors of moving objects are filtered out using a suitable procedure, such as RANSAC.,,, the motion is filtered in order to obtain a consistent position over time. The tracking process estimates the real position of the vehicle with a consistent movement model. According to the present disclosure, an Ackermann steering model is used as movement model to represent a vehicle with an Ackermann steering geometry.--, in [0035]-[0037], and, -- by computing the difference vector between the position vectors of the corresponding locations. In a step 36, a filter procedure is applied, such as a RANSAC procedure or other elimination of outliers and interpolation or by applying a Kalman filter. In some examples, the filtering may involve storing image values, such as image point brightness values, of a given time window in computer memory and computing an average of the image values. In a step 37, an ego-motion vector of the car is derived from the optical flow.--, in [0096]; also see: --the optical flow comprising motion vectors of target objects in the surroundings of the vehicle; determining an ego-motion of the vehicle based on the optical flow; and predicting a kinematic state of the vehicle based on the ego-motion.--, in claim 1, and, -- kinematic states of the vehicle, which are obtained from different sources, such as the derived vehicle ego-motion, vehicle sensors and a [0050] GPS system, are used as an input to the same prediction filter, or they are used as inputs to different prediction filters and the resulting outputs of the different prediction filters are combined to form an estimate of the kinematic state of the vehicle.--, in [0049]-[0050]).

 Re Claim 10, Mookerjee as modified by Guerreiro further disclose one of the  measurements, which is determined by means of a reference measurement method, supplies a reference measured quantity, which is not dependent on a first unknown parameter, on which at least one measured quantity from another measurement is dependent (see Guerreiro: e.g., -- A two-dimensional vehicle coordinate system is indicated, which is fixed to a reference point of the car and aligned along a longitudinal and a lateral axis of the car. A location of the instantaneous center of curvature relative to the vehicle coordinate system is indicated by a vector--, in [0075]-[0080]).

Re Claim 11, Mookerjee as modified by Guerreiro further disclose wherein the reference measurement method is dependent on a second independent parameter, wherein a parameter value is predetermined for the second independent parameter (see Guerreiro: e.g., -- A two-dimensional vehicle coordinate system is indicated, which is fixed to a reference point of the car and aligned along a longitudinal and a lateral axis of the car. A location of the instantaneous center of curvature relative to the vehicle coordinate system is indicated by a vector--, in [0075]-[0080]).

Re Claim 12, claim 12 is the corresponding system claim to claim 1 respectively. Thus, claim 12 is rejected for reasons similar to those discussed in regard to claim 1. Further, Guerreiro as modified by Guerreiro further disclose device, which is configured for fusion of 2 measurements from different information sources (see MOOKERJEE: e.g., Fig. 3, Fig. 4, and, --ORSE Track Fusion according to aspects of the invention overcomes this disadvantage by propagating, transmitting, and fusing separately calculated covariance matrices for random and bias estimation errors. Furthermore, with ORSE, each sensor can have its own criteria in forming its track, and track fusion can be performed with different criteria at each processing site. Thus, ORSE Track Fusion has the unique flexibility to optimize track fusion simultaneously for multiple criteria to serve multiple users.--, in abstract, and, --The first and second minimal sets of target track information are transmitted by way of communication paths from the sensors to a user processing site at a location remote from the location of at least one of the sensors. At the user processing site, a parameter covariance matrix is selected according to the criteria of the user processing site. The parameter covariance matrix represents the physical bounds of time-varying parameters of the target which are unknown, but which are physically constrained to lie within known bounds, and which are distinct from the state variables that are being estimated. The first and second minimal sets of target track information are optimally fused, using the selected parameter covariance matrix, to produce fused information representing at least the estimated state of the target and the associated covariance….The step of processing measurements from the i.sup.th sensor (i=1, 2, 3, . . . ), may comprise the step of optimal reduced state estimation--, in lines 8-60, col. 2; --on optimal reduced state estimation (ORSE) as described in U.S. Pat. No. 7,277,047, issued Oct. 2, 2007 and entitled "Reduced state estimation with biased measurements", has demonstrated that ORSE provides consistent and optimal estimation often lacking and difficult to attain with Kalman filters in multidimensional state estimation.--, in lines 19-40, col. 9, and line 57, col 10 through line 48, col. 11).




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667